Priority
In the cross notes at the beginning of the specification, “Patent Cooperation Treaty” should be replaced with - - International - -.   See MPEP § 211.02. 

Drawings
Figures 1, 3, 5 & 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 

The drawings are objected to because:
The same reference numerals used to identify features in Figs. 1, 3, 5 & 7 are used to identify modifications of those features in Figs. 2, 4, 6, 8-10 & 12; and used again to identify further modifications of those features in Fig. 11.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  
Fig. 2 fails to show the opening angle 21 and angle of inclination 23 having the same value as recited in claim 13 and described at paragraph 0056.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Specification
The disclosure is objected to because the detailed description of the invention fails to describe details corresponding to the limitations of claims 18 & 19

The abstract of the disclosure is objected to because it is not written in clear narrative form, but is instead written in the form of a claim.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
Claim(s) 11, 17, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, JP 2003-21159 A.   Kobayashi discloses a constant-velocity slip ball joint comprising:
an outer joint part (2) defining an axis of rotation and including a plurality of outer ball tracks (7); 

a cage (4), including a plurality of cage windows (17) that each accommodate one or more of the balls; 
wherein the inner joint part is displaceable in relation to the outer joint part by a displacement distance (s) along the axis of rotation; 
wherein at least a part of the outer ball tracks and at least a part of the inner ball tracks are at a track-helix angle () in relation to the axis of rotation; 
wherein a floor of each ball track, along the displacement path, is spaced apart from the axis of rotation by a respectively constant spacing along a radial direction (see Fig. 1a); 
wherein Figs. 4 & 11 show a maximum angle of deflection () of the inner joint part in relation to the outer joint part is determined by an outer contact surface of the cage establishing contact with a first contact surface of the outer joint part or by an inner contact surface of the cage establishing contact with a second contact surface of the inner joint part; 
wherein Fig. 12 shows the cage has a center axis and the inner contact surface (31) is conical; and 
wherein the inner contact surface is at an opening angle of more than zero degrees in relation to the center axis of the cage.

Claims 11, 17, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazziotti, US 3,176,477.  Mazziotti shows a constant-velocity slip ball joint (10) comprising: 

an inner joint part (14) including a plurality of inner ball tracks (20, 22) and a plurality of torque-transmitting balls (26), each torque-transmitting ball guided in associated outer ball tracks and inner ball tracks; and 
a cage (28), including a plurality of cage windows (30) that each accommodate one or more of the balls; 
wherein the inner joint part is displaceable in relation to the outer joint part by a displacement distance along the axis of rotation (col. 1, lines 60-62); 
wherein Fig 4 shows at least a part of the outer ball tracks and at least a part of the inner ball tracks are at a track-helix angle in relation to the axis of rotation; 
wherein Fig. 1 shows a floor of each ball track, along the displacement path, is spaced apart from the axis of rotation by a respectively constant spacing along a radial direction;
wherein Fig. 3 shows a maximum angle of deflection of the inner joint part in relation to the outer joint part is determined by an outer contact surface of the cage establishing contact with a first contact surface of the outer joint part or by an inner contact surface of the cage establishing contact with a second contact surface of the inner joint part; 
wherein Fig. 2 shows the cage has a center axis and the inner contact surface is conical; and wherein the inner contact surface is at an opening angle of more than zero degrees in relation to the center axis of the cage.

Claim Rejections - 35 USC § 103
Claims 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mazziotti.  Mazziotti discloses a constant-velocity slip ball joint comprising an opening angle and an axial displacement, but does not expressly disclose the opening angle is at least four degrees and the axial displacement is at least ten millimeters.  However, it would have been obvious to one of ordinary skill in the art to design the constant-velocity slip ball joint of the Mazziotti such that the opening angle is at least four degrees and the axial displacement is at least ten millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi for the same reasons noted immediately above.

Allowable Subject Matter
Claims 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwarzler discloses a constant-velocity ball joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679